Title: From George Washington to James Duane, 26 May 1779
From: Washington, George
To: Duane, James



Dr Sr
Head Quarters Middle Brook 26th May 177[9]

Hurry of business has prevented my having the pleasure of acknowledging sooner the receipt of your two favors of the 15th & 17th instant.
Application was made to me for dissolving the corps you mention and incorporating that part which belonged to Col. Malcoms Regt with the troops of the State of New York. But I did not concur with it for several reasons—The principal one was that a spirit of mutiny had appeared among the men which I thought it absolutely necessary to suppress rather than encourage. Another was, that it must have produced the dismission of all the officers of the corps, as the remainder of the men on the same principle must have been delivered over to the Jersey regiments; and the Officers could not be introduced into the line of either State without renewing the confusion from which we have been endeavouring to extricate ourselves—I did not like the dismission because the Officers are rather dissatisfied with what we have already been obliged to do in this way, and think their rights are placed upon too precarious a footing. It is a delicate subject and requires caution—I could indeed only have recommended the measure if I had thought it elegible as I do not conceive it to have been within the spirit of my powers to have determined it myself—But as I thought it unadviseable I took no step in the affair.
These reasons still incline me, at least for the present, to wish the continuance of the corps. With the truest regard & esteem I have the honor to be Dr Sir your most Obet Servt
Go: Washington
